ORDER
Alexander Fels appeals from the dismissal of his complaint alleging that the Supreme Court of the United States and the State of Illinois violated his civil rights by failing to permit him to recant two guilty pleas. Because Fels does not explain in his appellate brief why he believes that the district court erred, we dismiss his appeal.
After the district court dismissed his first complaint at screening for failure to state a claim, see 28 U.S.C. § 1915(e), Fels filed a 95-page amended complaint alleging that he was coerced into pleading guilty to two felonies; that the Attorney General of Illinois failed to investigate violations of his civil rights; and that in a previous case, the Supreme Court wrongly denied his petition for certiorari. The district court dismissed the amended complaint with prejudice, stating that it could not detect a short and plain statement of relief, see Fed.R.Civ.P. 8(a)(2), and in any event, Fels no longer could challenge his guilty pleas.
On appeal Fels merely restates the allegations made in his complaint. While we construe pro se filings liberally, pro se litigants must nonetheless adhere to procedural rules, Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir.2008), including Federal Rule of Appellate Procedure 28, which requires that the appellant’s brief contain an argument that includes “contentions and the reasons for them, with citations to the authorities and parts of the record.” Fed. R.App. P. 28(a)(8)(A); see Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir.2001). Fels does not suggest in his brief how the district court erred in *231dismissing his claims, nor does he cite any applicable legal authority or parts of the record on which he relies.
DISMISSED.